UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 ANDREW APPLEWHAITE,

    Plaintiff,
                                                            Civil Action No. 09-2195 (CKK)
      v.

 MATTHEW SHINTON, et al.,

    Defendant.


                                  MEMORANDUM OPINION
                                     (October 10, 2012)

       Plaintiff Andrew Applewhaite, proceeding pro se, filed suit alleging he was falsely arrested

for threatening then District of Columbia Mayor Adrian Fenty. The Plaintiff was ultimately

convicted in the Superior Court for the District of Columbia of one count of misdemeanor attempted

threats to do bodily harm, which was upheld by the District of Columbia Court of Appeals upon

direct appeal. 5/15/2012 Mem. Opin., ECF No. [24], at 2. On May 15, 2012, the Court dismissed

Plaintiff’s common law false arrest claim as to all remaining Defendants for failure to state a claim.

Id. at 8. Presently before the Court are Plaintiff’s [25] Motion for Reconsideration and [27] Motion

to Reopen Case. The Court construes Plaintiff’s motions as motions to alter or amend the judgment

pursuant to Federal Rule of Civil Procedure 59(e). Such motions are “disfavored,” and the Plaintiff

bears the burden of showing “extraordinary circumstances” warranting relief from final judgment.

Shoenman v. FBI, —F. Supp. 2d—, 2012 WL 1475983, at *2 (D.D.C. April 30, 2012).

       Plaintiff’s motions essentially repeat many of the factual allegations in his earlier pleadings,

alleging misconduct by participants in Plaintiff’s underlying criminal case, including the Superior

Court Judge Anthony C. Epstein. As explained in the Court’s previous Memorandum Opinion, the

Plaintiff cannot pursue his false arrest claim unless and until his criminal conviction is vacated.
5/15/2012 Mem. Opin. at 6 (citing Heck v. Humphrey, 512 U.S. 477, 484-85 (1994)). Moreover,

the Superior Court is not a “lower court” in relation to the United States District Court as the

Plaintiff alleges. Pl.’s Mot. to Recons. at 3. Any challenge to Plaintiff’s conviction must be filed

in Superior Court as provided by D.C. Code § 23-110. Corley v. U.S. Parole Comm’n, 709 F. Supp.

2d 1, 5 (D.D.C. 2009). The Court does not have the authority to investigate Plaintiff’s allegations

or review Judge Epstein’s rulings. Accordingly, Plaintiff’s [25] Motion for Reconsideration and

[27] Motion to Reopen Case are DENIED. An appropriate Order accompanies this Memorandum

Opinion.




                                                        /s/
                                                     COLLEEN KOLLAR-KOTELLY
                                                     UNITED STATES DISTRICT JUDGE




                                                 2